Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of August 13, 2018
(this “Agreement”), by and among Snap Inc. (the “Borrower”), the Lenders party
hereto and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Revolving Credit Agreement, dated as of
July 29, 2016 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by and among the Borrower,
the Lenders and Issuing Banks from time to time party thereto, and the
Administrative Agent;

WHEREAS, the Borrower hereby requests that (a) the Maturity Date be extended to
August 13, 2023 (the “Extended Revolving Maturity Date”) and (b) the other
amendments reflected in this Agreement be effected, in each case, as of the
Effective Date (as defined below);

WHEREAS, (a) each existing Revolving Commitment extended in accordance with the
terms of this Agreement will be an “Extended Revolving Commitment” (with each
existing Revolving Commitment not so extended, a “Non-Extended Revolving
Commitment”), and (b) each existing Revolving Loan extended in accordance with
the terms of this Agreement will be an “Extending Revolving Loan” (with each
existing Revolving Loan not so extended, a “Non-Extending Revolving Loan”); and

WHEREAS, each Lender party hereto whose name is set forth on Schedule I hereto
under the heading “Extending Lenders” has consented to the extension of the
maturity date of all of its Revolving Commitments and Revolving Loans to the
Extended Revolving Maturity Date (each such consenting Lender, an “Extending
Lender”; and each non-consenting Lender, a “Non-Extending Lender”);

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1.Maturity Date Extension.  Each of the following transactions will occur on the
Effective Date after the conditions precedent set forth in Section 3 have been
satisfied:

(a)Each Extending Lender agrees that all of its existing Revolving Commitment
and Revolving Loans will be modified to become an Extended Revolving Commitment
and Extending Revolving Loans, respectively, of like amount.  The existing
Revolving Commitments and Revolving Loans of each Non-Extending Lender will
remain outstanding as Non-Extended Revolving Commitments and Non-Extending
Revolving Loans, respectively.  The initial Interest Period applicable to each
Non-Extending Revolving Loan and Extending Revolving Loan that is a Eurodollar
Loan, Australian Bank Bill Rate Loan, Canadian BA Rate Loan or a EURIBOR Loan
will be the then-current Interest Period applicable to such existing Revolving
Loan from which it is converted with no conversion into a different Interest
Period, or payment or prepayment of such Loan being deemed to have occurred
solely due to this Agreement or the transactions described herein.  Each
existing Revolving Loan of an Extending Lender that is a Eurodollar Loan, ABR
Loan, Australian Bank Bill Rate Loan, Canadian BA Rate Loan, or a EURIBOR Loan
will be converted into an Extending Revolving Loan of the same Type.

 

 

 

 

--------------------------------------------------------------------------------

2.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 3 hereof, the Credit Agreement is hereby amended as
follows:

(a) Section 6.01(g) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(g)Specified Indebtedness in an aggregate principal amount at any time
outstanding not to exceed $750,000,000;”

(b)Section 6.02(q) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

“(q)other Liens securing obligations not otherwise permitted hereunder in an
aggregate principal amount at any time outstanding not to exceed $500,000,000.”

(c)Section 6.04(viii) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(viii)   so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may declare or make Restricted Payments not otherwise
permitted under this Section 6.04 in an amount not to exceed (a) $100,000,000
plus (b) additional Restricted Payments in an amount not to exceed $900,000,000
so long as, solely in the case of this clause (b), (x) the Borrower has provided
the financial statements required by Section 5.01(a) or (b), as applicable, (y)
the Consolidated Adjusted EBITDA of the Borrower and its Restricted Subsidiaries
for the most recently ended Measurement Period for which financial statements
have been delivered is greater than zero, and (z) the Senior Net Leverage Ratio
does not exceed 3.00 to 1.00, determined on a pro forma basis after giving
effect to such Restricted Payment as of the most recently ended Measurement
Period for which financial statements have been delivered; provided that, in
each case, after giving pro forma effect to such Restricted Payment, the
Borrower and its Restricted Subsidiaries have Liquidity of at least
$300,000,000;”

(d)Section 6.04(ix) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

“(ix)   so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may make Restricted Payments not otherwise permitted
under this Section 6.04 using the proceeds of any issuance of Equity Interests
(provided that such Restricted Payment and the issuance of Equity Interests are
substantially concurrent); provided further that, after giving pro forma effect
to such Restricted Payment, the Borrower and its Restricted Subsidiaries have
Liquidity of at least $300,000,000;”

 

3.

Conditions Precedent.  

(a)This Agreement shall become effective on the date the Administrative Agent
has confirmed the satisfaction or waiver of each of the conditions contained in
this Section 3 (the “Effective Date”):



 

 

 

 

--------------------------------------------------------------------------------

(i)The Administrative Agent shall have received counterparts of this Agreement
duly executed and delivered by (1) the Loan Parties, (2) the Administrative
Agent, (3) the Required Lenders and (4) each Extending Lender;

(ii)The Borrower shall have paid to the Administrative Agent all expenses
payable pursuant to Section 9.03 of the Credit Agreement which have accrued to
the Effective Date to the extent invoices therefor have been provided at least
one Business Day prior to the Effective Date;

(iii)The Administrative Agent shall have received the executed legal opinion of
Fenwick & West LLP, counsel for the Borrower, in form and substance reasonably
satisfactory to Administrative Agent (but in any event limited to a customary
enforceability opinion);

(iv)The Administrative Agent shall have received (1) certified copies of the
resolutions of the board of directors of the Borrower approving the transactions
contemplated by this Agreement and the execution and delivery of this Agreement
and all documents evidencing other necessary organizational action and
governmental approvals, if any, with respect to this Agreement and (2) all other
documents reasonably requested by the Administrative Agent relating to the
organization, existence and good standing of the Borrower and the authorization
of the transactions contemplated hereby;

(v)The representations and warranties of the Borrower set forth in the Loan
Documents (including, without limitation, this Agreement) shall be true and
correct in all material respects on and as of the Effective Date except that (1)
the representations and warranties contained in Section 3.04(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b) (subject, in the case of unaudited financial
statements furnished pursuant to clause (b), to year-end audit adjustments and
the absence of footnotes), respectively, of Section 5.01 of the Credit
Agreement, (2) to the extent that such  representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date and (3) to the extent that such
representations and warranties are already qualified or modified by materiality
or words of similar effect in the text thereof, they shall be true and correct
in all respects;

(vi)As of the Effective Date, no Default or Event of Default shall have occurred
and be continuing or will result from the execution of this Agreement and the
transactions contemplated hereby as of the Effective Date;

(vii)The Administrative Agent shall have received (1) a certificate, dated the
Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (v), (vi) and (viii) of this Section 3(a) as
of the Effective Date, and (2) a solvency certificate, dated the Effective Date
and signed on behalf of the Borrower by the most senior financial officer of the
Borrower, certifying that, as of the Effective Date, the Borrower and the
Restricted Subsidiaries, taken as a whole, are, and after giving effect to the
incurrence of any Indebtedness and obligations being incurred in connection
herewith will be, Solvent;  and

(viii)As of the Effective Date, both before and immediately after giving effect
to transactions contemplated hereby, the Borrower and its Restricted
Subsidiaries shall have Liquidity of not less than $300,000,000.



 

 

 

 

--------------------------------------------------------------------------------

4.Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

5.Full Force and Effect.  Except as expressly provided herein and in the Credit
Agreement, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Agents, the Arrangers or the Lenders under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.  Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

6.Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.  

7.Reaffirmation by the Borrower.  The Borrower hereby consents to this Agreement
and hereby restates, ratifies and reaffirms each and every term and condition
set forth in the Credit Agreement and the Loan Documents effective as of the
Effective Date and as amended hereby and hereby reaffirms its obligations
(including the Obligations) under each Loan Document to which it is a party.

8.Effect of this Agreement.  This Agreement shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

9.GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 9.09 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

11.Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.



 

 

 

 

--------------------------------------------------------------------------------

12.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[Remainder of page intentionally left blank]



 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

SNAP INC.

 

 

 

By:

 

/s/ Tim Stone

Name:

 

Tim Stone

Title:

 

Chief Financial Officer

 

 




Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC., as

Administrative Agent and Extending Lender

 

 

 

By:

 

/s/ Michael King

Name:

 

Michael King

Title:

 

Vice President

 

 

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as

an Extending Lender

 

 

 

By:

 

/s/ Ming K Chu

Name:

 

Ming K Chu

Title:

 

Director

 

 

 

By:

 

/s/ Virginia Cosenza

Name:

 

Virginia Cosenza

Title:

 

Vice President

 

 

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

 

Goldman sachs bank usa, as

an Extending Lender

 

 

 

By:

 

/s/ Rebecca Kratz

Name:

 

Rebecca Kratz

Title:

 

Authorized Signatory

 

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

 

JPMorgan Chase Bank, N.A., as

an Extending Lender

 

 

 

By:

 

/s/ Peter B. Thauer

Name:

 

Peter B. Thauer

Title:

 

Managing Director

 

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

 

Credit Suisse AG, Cayman Islands Branch, as

an Extending Lender

 

 

 

By:

 

/s/ Judith Smith

Name:

 

Judith Smith

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Joan Park

Name:

 

Joan Park

Title:

 

Authorized Signatory

 

 

 

 

Signature Page to First Amendment

 

--------------------------------------------------------------------------------

 

 

Silicon Valley Bank, as

an Extending Lender

 

 

 

By:

 

/s/ Frank O’Brien

Name:

 

Frank O’Brien

Title:

 

Vice President

 

 

 

 



 